Citation Nr: 0424989	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  04-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1945 to October 
1947, from July 1949 to March 1955, and from May 1955 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Specifically, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued a letter to the veteran in December 
2002 in order to explain the notice and assistance provisions 
of the VCAA, that letter does not explain which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The inclusion of the amended statute 
and regulations in the June 2004 statement of the case is 
insufficient to cure this defect.  Therefore, a remand to the 
RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for adenocarcinoma of the 
prostate, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  

If the RO receives or secures any 
additional information or evidence in 
response to the above notice, the RO 
should readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


